DETAILED ACTION
The following Office action concerns Patent Application Number 16/960,208.  Claims 9-20 are pending in the application.
Claims 9-17 have been withdrawn from consideration as being drawn to non-elected inventions.
Election/Restrictions
A restriction requirement was sent to the Applicant on May 27, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on July 26, 2021 and elected Group 3, claims 18-20, without traverse.  Accordingly, claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Kikukawa et al (JP 2016-164864, included in the applicant’s IDS).
Kikukawa et al teaches a silver paste comprising silver nanoparticles and organic solvent (par. 7, 45).  The silver nanoparticles have a coating of an amine protective agent containing five or fewer carbon atoms (par. 7).  The content of the amine compound is 1.2 wt % or less relative to 100 wt % of silver particles (par. 36).  Using ethylamine (mol. wt. = 45.1) as the protective agent (par. 34), the ratio of moles ethylamine to moles silver is (1.2/45.1)/(100/107.8) = 0.029, which is within the claimed range of less than one.
The silver nanoparticles have an average diameter (D50) of 80-200 nm (par. 19).  The particles have a size distribution given by (D90-D10)/D50 of 0.6 to 1.2 (par. 11).  The amine 
Kikukawa et al is silent regarding the occurrence of 1 µm aggregates after ten months of storage.  However, the silver paste of Kikukawa et al contains all the components and amounts thereof of the claimed silver paste, including the amine protective agent.  Furthermore, Kikukawa et al teaches that the protective agent provides long-term storage stability and suppresses aggregation of the silver particles (par. 33). Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed absence of 1 µm aggregates after ten months of storage to naturally occur in the silver paste of Kikukawa et al.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and resultant properties would have been obvious to a person of ordinary skill in the art since Kikukawa et al teaches a silver paste comprising each of the claimed components within the claimed ranges.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 9, 2021